DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 14, 16-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (US 20100262673) in view of Oswald (US 20050177745)

Regarding claim 1, 14 and 20, Chang teaches a system for transmitting method of transmitting data by a mobile terminal, the method comprising: 
transmitting information about a list of data (Fig. 56 S1002; Fig. 58 shows list of files 711 and 712) stored in the mobile terminal (first terminal) to a display apparatus (the second terminal 200) ([0536] “the controller 270 of the second terminal 200 receives screen information, each of which contains at least one content information, from the first and third terminals 100 and 300, respectively, and then displays the received screen information 710 and 730 of the first and third terminals 100 and 300 on a screen 700 of the display unit 260 [S1002]); 
from the display apparatus, a request to transmit at least one piece of data (user selects item 712, Fig. 58) from among the list of the data stored in the mobile terminal (first terminal) to another (third terminal) mobile terminal ([0540] “referring to FIG. 58, if content information (`a.jpg`) 712 of the first terminal 100, which is to be delivered to the third terminal 300, is dragged & dropped to the third region 730 from the first region 710” [0544] “the controller 270 generates a signal for commanding to transmit the content information 712 to the third terminal 300 and then transmits the generated transmission command signal to the first terminal 100 via the communication unit 210”); 
wherein the request comprises information (the identification of “the third terminal 300” in the command to transmit) for the mobile terminal to use to establish the communication linkage with the other mobile terminal ([0544] “the controller 270 generates a signal for commanding to transmit the content information 712 to the third terminal 300 and then transmits the generated transmission command signal to the first terminal 100 via the communication unit 210”; [0540] commanding to transmit the content information 712 to the third terminal 300.  Thus the generated transmission command signal must contain the identification of the third terminal so that the first terminal know who to send the data to or which terminal to send to);
establishing a communication linkage with the other mobile terminal (third terminal) based on the request ([0544] “the controller 270 generates a signal for commanding to transmit the content information 712 to the third terminal 300 and then transmits the generated transmission command signal to the first terminal 100 via the communication unit 210”); [0545] “the first terminal 100 transmits the content information 712 to the third terminal 300 according to the transmission command signal received from the second terminal 200”.  This step of transmission of data from the mobile terminal (first terminal) to the other terminal (third terminal) means communication linkage must be necessarily established.); and 
transmitting the at least one piece of data to the other mobile terminal (the third terminal 300) by using the communication linkage ([0545] “the first terminal 100 transmits the content information 712 to the third terminal 300 according to the transmission command signal received from the second terminal 200”).
and transmitting, to the display apparatus (second terminal 200), information ([0536] “the controller 270 of the second terminal 200 receives screen information, each of which contains at least one content information, from the first and third terminals 100 and 300);
However, Chang does not explicitly teach the information is specifically “about transfer progress status of the at least one piece of data to the other mobile terminal”.  The examiner notes that the specifics of the information (“transfer progress status…”) that are being transmitted are considered as non-functional descriptive material not carrying patentable weight as it is not based on nor relied upon by any other step. See MPEP 2111.05.  Additionally, it is noted that “for the mobile terminal to use…”  is an intended use not carrying patentable weight.  See MPEP 2111.04.  However, for compact prosecution purpose, the limitation was also addressed. 
In an analogous art, Oswald teaches “transfer progress status of the at least one piece of data to the other terminal” ([0184]; FIG. 15A [0186] “At time T7 the receiving client sends a transfer progress message to the scheduler. The sender also sends a transfer progress message to the scheduler at time T7. The scheduler receives the transfer progress messages from both the receiving client and the sender and resets the timeouts at time T7 as illustrated at FIG. 15A.”)  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Chang’s teaching of sending data to the mobile terminal to also include Oswald’s teaching of “transfer progress status of the one piece of data” so that the scheduler/display device would know if the transfer was successful and whether or not to request a retransmission.
 
Regarding claim 3, Chang and Oswald teach a system wherein the information about the list of data comprises at least one of a list of contents stored in the mobile terminal (Chang, Fig. 58 S1002; Fig. 58 shows list of files 711 and 712) or a list of applications installed in the mobile terminal. 

Regarding claim 4 and 16, Chang and Oswald teach the information about the list of the data further comprises additional information about the data in the list of the data, and the additional information comprises at least one of meta data, a thumbnail image of the data in the list of the data, or an execution icon about an application (icon 625 in Fig. 54) included in the list of the data (Chang, Fig. 54 workdocument.xls 625).  


Regarding claim 6 and 17, Chang and Oswald teach the  information for the mobile terminal to establish the communication linkage with the other mobile terminal comprises at least one of information about a communication method supportable by ).  

Regarding claim 7, Chang and Oswald teach the information requesting to transmit the at least one piece of data to the other mobile terminal comprises information for selecting the at least one piece of data from among the list of the data stored in the mobile terminal (Chang Fig. 55 and Fig. 56 step s1003).  

Claims 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang and Oswald further in view of Tam (20110163939).
Regarding claims 2 and 15, Chang and Oswald teach the transmitting of the information about the list of the data to the display apparatus (the second terminal 200) comprises: performing short range wireless communication with the display apparatus comprises through a short range wireless communication module included in the mobile terminal (Chang [0146] “the first terminal 100 is wireless-connected to the second terminal 200”; [0147] In this case, the wireless communication can include at least one of short-range wireless communications including Bluetooth, infrared data association (IrDA), ultra-wideband (UWB), ZigBee, Wi-Fi (wireless fidelity)); 
receiving network information from the display apparatus via the short range wireless communication (Chang “[0199] In this case, the controller 270 is able to search in the neighborhood for the first terminal 100 using one of various search methods (e.g., device inquiry of Bluetooth, service discovery)”); 
establishing another communication linkage with the display apparatus via a communication method (Chang; [0202] If the user permits the authentication for the first terminal 100 [S28], the controller 270 connects the communication with the first terminal 100.); and 
transmitting the information about the list of the data stored in the mobile terminal to the display apparatus by using the other communication linkage (Chang Fig. 58 transmission of selected content S1104).
Chang fails to show the system connecting the display apparatus using method other than short range wireless communication. 
In an analogous art, Tam teaches a method for controlling mobile devices the system switches between short range communications (IR or Bluetooth) and other links ((WIFI or cellular) for streaming content (i.e., the longer range link may be established upon determining that the shorter range link is severed at paragraphs [0045] and [0049-0050]). Therefore, it would have been obvious to one skill in the art to modify the Chang wireless network by proving the teaching Tam wireless switching thereto in order provide better flexibility so that various communication schemes for be used for controlling the mobile system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 14-17 and 20 have been considered but are moot in view of the new ground of rejection of newly recited prior art Oswald.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanno teaches a short range communication device with function control method.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG L LAM/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646